      Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 1 of 29Electronically Submitted
                                                                                 9/13/2019 4:02 PM
                                                                                                                Hidalgo County Clerk
                                                                                                     Accepted   by: Ester   Espinoza

                                                         CL-1 9-4967-E
                                           CAUSE NO.
JOSEFINA BALBOA, INDIVIDUALLY AND                               §         IN   THE COUNTY COURT
AS NEXT FRIEND OF M.B., M.B., MINORS,                           §
AND RICARDO BALBOA II, INDIVIDUALLY,                            §
Plaintiﬁfv                                                      §
                                                                §
VS.                                                             §         AT LAW NO.
                                                                §
STATE FARM MUTUAL AUTOMOBILE                                    §
INSURANCE COMPANY,                                              §         HIDALGO COUNTY, TEXAS
Defendant
                 PLAINTIFFS’ ORIGINAL PETITION                       WITH REQUEST FOR
                    DISCLOSURE AND OTHER DISCOVERY REQUESTS

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW           Joseﬁna Balboa, Individually and as Next Friend 0f                   M.B and M.B,

Minors and Ricardo Balboa            II,   Individually, hereinafter referred to by    name    or as, “Plaintiff”,


complaining of State       Farm Mutual Automobile Insurance Company,                    hereinafter sometimes


referred t0   by name 0r   as,   “Defendant”, and for their cause of action would respectfully show unto


the Court and Jury the following:


                                                         I.

                                            Discovery Control Level

This case will be governed by Discovery Control Level               2.


                                                        II.

                                                      Parties



        Plaintiffs are residents     of Hidalgo County, Texas.

        Defendant, State     Farm Mutual Automobile Insurance Company,                   is   a foreign insurance


company duly     licensed and authorized t0 engage in the insurance business in the State 0f Texas


and engaged    in the insurance business in the State         of Texas. Service of citation on    this   Defendant


may be had by      serving   its   registered agent for service of process t0 wit: Corporation Service


Company, 211      E. 7th Street, Suite 620, Austin, Texas                78701 0r Wherever found. Citation       is



necessary.
     Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 2 of 29Electronically Submitted
                                                                                9/13/2019 4:02 PM
                                                                                                                       Hidalgo County Clerk
                                                                                                          Accepted     by: Ester   Espinoza
                                                     CL_1 9-4967_E

                                                             III.

                                                           Venue

         Venue 0f the above-styled cause            is   proper in Hidalgo County pursuant t0 the provisions 0f


§15.001 and §15.002, of the            TEX. CIV. PREAC.           & REM. CODE, in that the event giving rise to
the claim occurred in Hidalgo County, Texas.


                                                          IV.
                                                  Factual Allegations


         Plaintiffs,   Joseﬁna Balboa, Individually and               as   Next Friend 0f M.B and M.B, Minors

and Ricardo Balboa            II,   Individually, sustained the bodily injuries hereinafter described as a


direct   and proximate       result   0f the negligence of the uninsured driver as more particularly alleged


below. At the time 0f the collision With the uninsured driver,                  Ramiro Zamora,         Plaintiffs   were

protected against loss caused               by bodily    injury   and property damage and resulting from the

ownership, maintenance or use 0f an uninsured motor vehicle by a policy 0f insurance issued by


the Defendant, State         Farm Mutual Automobile Insurance Company.

          The   collision    made     the basis of this cause of action occurred in Hidalgo County, Texas.


Plaintiff’s,    Joseﬁna Balboa, Individually and               as   Next Friend 0f   M.B and M.B, Minors and

Ricardo Balboa         II,   Individually, are residents of Hidalgo County, Texas at the time of the


collision   made   the basis of this cause of action occurred.              Therefore, venue   is   proper in Hidalgo


County, Texas on the basis of Section 15.002 of the Texas Civil Practice and Remedies Code.


         Furthermore, venue           is   proper in Hidalgo County, Texas on the basis of Section 15.016 0f


the Civil Practice and       Remedies Code and Section 1952.1 10 0fthe Insurance Code. Section 15016

states that    an action governed by any other statute prescribing mandatory venue should be brought


in the county required        by    that other statute. Section 1952.1 10      0f the Insurance Code     states that   an


action against an insurer in relation t0 Uninsured Motorist coverage                  may be    brought only in the


county in Which the policy holder 0r beneﬁciary instituting the                    suit resided at the    time 0f the
      Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 3 of 29Electronically Submitted
                                                                                 9/13/2019 4:02 PM
                                                                                                                          Hidalgo County Clerk
                                                                                                               Accepted   by: Ester   Espinoza
                                                        CL_1 9-4967_E

collision or in the county in       which the          collision involving the      Uninsured motor vehicle occurred.

Plaintiffs are residents     0f Hidalgo County, Texas                 at the   time the collision   made   the basis 0f this


lawsuit occurred. This collision also occurred in Hidalgo County, Texas. Therefore, under Section


1952.110, venue       is   proper in Hidalgo County, Texas.                    The amount    in controversy exceeds the


minimum jurisdictional          limits   0f this Court; therefore,        this   Court has jurisdiction.


                                                                V.
                                                     Factual Allegations


         On or about       September 22, 2017,           Plaintiff,   Joseﬁna Balboa was        the driver and Plaintiffs,


M.B, M.B. and Ricardo Balboa,                   II   were the passengers of a 2014 Chevrolet Silverado C1500

pickup truck that was stationary           at   a trafﬁc   light,   facing southbound, 0n      FM 88, Weslaco, Hidalgo

County, Texas.       At approximately            the   same   time, the uninsured driver,         Ramiro Zamora, was

operating a 2003     Dodge Neon that was traveling southbound on FM                       88, Weslaco, Hidalgo County,


Texas.   As    the Plaintiff,   Joseﬁna Balboa, was             stationary at a trafﬁc light, suddenly         and Without

warning, the uninsured driver failed t0 control speed and struck Plaintiffs’ vehicle from behind,


thus, causing the collision       made     the basis of this lawsuit.


                                                               VI.
                                                       Causes 0f Action

         The   incident in question and          some 0f the        resulting   damages   as set forth   below were caused

by   the negligence of the uninsured driver,                 Ramiro Zamora, whereby he was                 negligent in the


following respects:


         a.    In failing t0 keep such proper lookout as an ordinary person of ordinary prudence                     would
              have kept under the same 0r similar circumstances;


         b.    In failing to take proper evasive action in an attempt to avoid the collision in question such
               as a person 0f ordinary care          would have done under the same or           similar circumstances;


         c.    In failing to steer his vehicle like that             which an     ordinarily prudent person    would have
               driven under the same 0r similar circumstances;


         d.    In driver inattention;
       Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 4 of 29Electronically Submitted
                                                                                  9/13/2019 4:02 PM
                                                                                                                        Hidalgo County Clerk
                                                                                                             Accepted   by: Ester   Espinoza
                                                     CL_1 9-4967_E

         e.     In failing t0 take proper evasive action as a person of ordinary prudence               would have taken
                under the same or similar circumstances in order to avoid the incident;


         f.     In failing to   make such turning movements of the vehicle             in question as   would have been
                made by      a person exercising ordinary care and prudence under the                    same or similar
                circumstances;


         g.     In failing to apply brakes timely and properly; and


         h.     In failing t0 keep an adequate and reasonable following distance.


         The above-described         incident and resulting        damages   as set forth   below were caused by the

acts   and omissions of the uninsured         driver,   Ramiro Zamora.

         Each 0f      the aforementioned negligent acts 0r omissions of this Defendant constitutes


negligence and negligence per se and was the proximate cause 0f the collision and 0f the resulting


damages and       injuries to Plaintiffs.


         Further said negligent acts institute negligence per            se.



         Additionally, the uninsured driver,             Ramiro Zamora’s unexcused breach 0f                   the duty


imposed by Texas Transportation Code                        sec.   §545.062(a)    Following Distance;          and   sec.



§545.351(a)(2)       Maximum       Speed Requirement; §545.401(a)(c)(2) Reckless Driving, proximately

caused the Plaintiffs injuries described herein.


                                                            VII.
                                                        Damages

         As     a direct and proximate result of the negligence of the uninsured driver,                        Ramiro

Zamora, Plaintiffs’, Joseﬁna Balboa, M.B and M.B, Ricardo Balboa II,                          sustained the following


damages       in the past:


         a.         Pain and suffering;


         b.         Mental anguish;

         c.         Reasonable and necessary medical expenses;


         d.         Pre-judgment interest      at the   maximum rate     allowed by law in accordance with
                    Tex. Rev. Civ.    Stat.   Ann,   Art.   50694.05, Sec.     6(a);
    Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 5 of 29Electronically Submitted
                                                                               9/13/2019 4:02 PM
                                                                                                             Hidalgo County Clerk
                                                                                                  Accepted   by: Ester   Espinoza
                                              CL_1 9-4967_E

       e.       Loss of earning capacity;


       f.       Physical impairment; and


       g.       Property damage.


       Plaintiffs will, in reasonable probability, sustain the following          damages   in the future:


       a.       Pain and suffering;


       b.       Mental anguish;

       c.       Reasonable and necessary medical expenses;


       d.       Loss 0f earning capacity; and

       e.       Physical impairment.


       Plaintiff are requesting the limits allowed         by law of this Court   as   damages   t0 satisfy the


causes 0f action herewith contained. Pursuant t0 Rule 47, Plaintiffs are requesting monetary relief


over $200,000, but not more than $1,000,000.



                                                    VIII.


       Pursuant to Rule 194, the Defendant      named herein     is   requested to disclose, Within ﬁfty (50)


days of service 0f this request, the information 0r material described in Rule 194.2(a)-(1).


                                                     IX.


       Attached to   this Original Petition   you   will   ﬁnd the   following:


        1.   Plaintiff, Joseﬁna Balboa’s, Individually, First Set 0f Interrogatories t0 the Defendant,
             State Farm Mutual Automobile Insurance Company;
        2.   Plaintiff, Joseﬁna Balboa’s, Individually, Request for Production to the Defendant,
             State Farm Mutual Automobile Insurance Company; and
        3.   Plaintiff, Joseﬁna Balboa’s, Individually Request for Admissions t0 the Defendant,
             State Farm Mutual Automobile Insurance Company.
       Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 6 of 29Electronically Submitted
                                                                                  9/13/2019 4:02 PM
                                                                                                                                Hidalgo County Clerk
                                                                                                                  Accepted       by: Ester   Espinoza
                                                      CL_1 9-4967_E

                                                               X.

          The motor vehicle driven by the adverse uninsured                     driver,   Ramiro Zamora, and             causing


Plaintiffs’   damages     as described above,       was    at all   times material t0 this action an “uninsured motor


vehicle” as that term     is   deﬁned in the policy 0f insurance issued by Defendant, State Farm Mutual

Automobile Insurance Company.                    Plaintiffs,   Joseﬁna Balboa, M.B, M.B. and Ricardo Balboa

II,   have fully complied with           all   terms of the insurance policy issued to the              Plaintiff,      Joseﬁna

Balboa, as a condition precedent t0 bringing                    this suit.     Nevertheless, Defendant, State             Farm

Mutual Automobile Insurance Company,                           still   fails   and refuses       to adequately    compensate

Plaintiffs for their    damages       as Defendant, State      Farm Mutual Automobile Insurance Company,

is   contractually required t0 d0.


                                                               XI.
                                                  RULE     193.7       NOTICE

          Pursuant t0 Rule 193.7 0f the Texas Rules 0f Civil Procedure, Plaintiffs hereby give actual


notice t0 the Defendant that Plaintiffs intends to use as evidence                         all   documents   that      have been

produced 0r Will be produced by any and               all parties.      Plaintiffs ask the court to consider this formal


notice that    all   documents, including photographic material and Videographic material, produced


by    all parties   and non-parties     in response to written discovery, supplemental discovery,                       amended

discovery, and any and         all   depositions. This Will include but not limited to, the reports and records


of the   Plaintiffs healthcare providers that         were produced or will be produced on behalf 0f Plaintiffs

in response to a request for production,            and any other discovery          may be used       at pre-trial     and   trial.



                                                               XII.


                                                PRESERVE EVIDENCE
          Plaintiffs    request and        demand      that    Defendant preserve and maintain                   all    evidence


pertaining t0 any claim 0r defense related t0 the incident                       made     the basis of this lawsuit 0r the


damages       resulting    therefrom,          including    statements,        photographs,        Videotapes,     audiotapes,
      Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 7 of 29Electronically Submitted
                                                                                 9/13/2019 4:02 PM
                                                                                                                         Hidalgo County Clerk
                                                                                                              Accepted   by: Ester   Espinoza
                                                  CL_1 9-4967_E

surveillance or security tapes or information, business or medical record, incident reports, tenant


ﬁles, periodic reports, ﬁnancial statements, bills, telephone call slips 0r records, estimates,


invoices, checks, measurements, correspondence, facsimiles, email, voice mail, text messages,                          and


any electronic image 0r information related                t0 the referenced incident 0r          damages.      Failure to


maintain such items will constitute “spoliation” 0f the evidence.



                                                            XIII.


           Plaintiffs also seek    post-judgment interest         at the   maximum rate   allowed by law.


                                                             IX.


           Plaintiffs   hereby demand a Jury     Trial.


           WHEREFORE, PREMISES CONSIDERED,                             Plaintiffs,   Joseﬁna Balboa, Individually

and   as   Next Friend 0f M.B and M.B, Minors and Ricardo Balboa                          II,   Individually, pray that


the Defendant, State        Farm Mutual Automobile Insurance Company,                           be cited t0 appear and


answer herein, and         that,   upon ﬁnal   trial    hereof, Plaintiffs recover their         damages      as speciﬁed


hereinabove, together with costs 0f suit, pre-judgment interest, post-judgment interest, exemplary


damages, and for such other and further                relief,   both general and special,      at   law 0r   in equity, t0


which      Plaintiffs   may show    themselves justly entitled to receive, jointly and severally, from and


against the Defendant.
Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 8 of 29Electronically Submitted
                                                                           9/13/2019 4:02 PM
                                                                                  Hidal o   County Clerk
                                                                       Accepted   by:   ster   Espinoza
                               CL-1 9-4967-E

                            Respectfully submitted,


                            LAW OFFICE 0F BOBBY GARCIA, P.C.
                            P.O. Box 5729




                             é
                            McAllen, Texas 78502
                            Telephone:    (956) 668—7400
                            Facsimile:    (956) 668-7500
                            E-Service email:     tgarcia@bobbvgarcia.com




                            BOBBY GARCIA
                            Texas SBN: 07645210
                            New York SBN: 5387485
                            ATTORNEY FOR PLAINTIFFS
      Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 9 of 29Electronically Submitted
                                                                                 9/13/2019 4:02 PM
                                                                                                                  Hidalgo County Clerk
                                                                                                       Accepted   by: Ester   Espinoza
                                                CL_1 9-4967_E

                                      CAUSE NO.
JOSEFINA BALBOA, INDIVIDUALLY AND                            §       IN    THE COUNTY COURT
AS NEXT FRIEND OF M.B., M.B., MINORS,                        §
AND RICARDO BALBOA II, INDIVIDUALLY,                         §
Plaintiﬁfv                                                   §
                                                             §
VS.                                                          §       AT LAW NO.
                                                             §
STATE FARM MUTUAL AUTOMOBILE                                 §
INSURANCE COMPANY,                                           §       HIDALGO COUNTY, TEXAS
Defendant

             PLAINTIFF JOSEFINA BALBOA, INDIVIDUALLY, FIRST SET OF
                  INTERROGATORIES TO THE DEFENDANT STATE FARM
                          MUTUAL INSURANCE COMPANY

TO:     Defendant, State       Farm Mutual Automobile Insurance Company,                        c/o Corporation
        Service   Company, 211      E. 7th Street,   Suite 620, Austin, Texas 78701.


                                           A.     INSTRUCTIONS

        Please take notice that Plaintiff,   JOSEFINA BALBOA,               pursuant t0 Rule 197 0f the Texas


Rules 0f Civil Procedure, propounds the attached interrogatories to be answered by Defendant, State


Farm Mutual Automobile Insurance Company.                   You must answer         these Interrogatories fully,


separately, in writing,   and under oath, within ﬁfty (50) days    after service ofthis Notice.    Your answers

t0 these Interrogatories   may be   offered into evidence at the   trial   of this matter.   You are   also under a


duty to supplement your answers to these Interrogatories in accordance With the Texas Rules of Civil


Procedure.


                                             B.   DEFINITIONS

1.      "Documents":       As used   herein, the terms "documents" 0r "documents" shall include                any

written, typed, printed, recorded, graphic 0r photographic matter 0r              sound reproduction however

produced 0r reproduced,       shall include every      copy where such copy contains any commentary,

marginal, 0r notations whatsoever that d0 not appear in the original, and shall mean any written, typed,


printed, recorded, graphic 0r photographic matter 0r             sound reproduction however produced 0r
      Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 10 of 29Electronically Submitted
                                                                                  9/13/2019 4:02 PM
                                                                                                                                 Hidalgo County Clerk
                                                                                                                   Accepted      by: Ester   Espinoza
                                                     CL_1 9-4967_E

reproduced, including without limitation,              all   correspondence, agreements, contracts, summaries


and/or transcripts of communications, written communications, telegrams, memoranda, handwritten


notes,   summaries ofpersonal conversations and/or interviews, audio or Video tape recordings,                            diaries,



calendars,      all   ﬁlings with any governmental body, documents demonstrating any application for


insurance, documents demonstrating authority                 01‘   lack thereof, personnel ﬁles, policy ﬁles, checks,


claims, invoices,       income tax returns and   shall include every        copy Where such copy         is   not an identical


reproduction of the original 0r where such copy contains any commentary, marginal                                comment         0r


notation whatsoever that does not appear in the original.


          Further, the terms "document" 0r "documents" shall include                             any document considered

privileged      by you, Which document       shall   be identiﬁed by type 0f document, general subject matter,


author,   its   present location and custodian, date and grounds alleged as authority for the claim 0f


privilege in order t0 assist Plaintiff and the Court in determining Whether 0r not the claim ofpriVilege


t0   such document       is   proper.


2.   "Identify" or Identiﬁcation":


          (a)         When used in reference t0 a person, "identify" 0r "identiﬁcation" means to state his/her

                      full   name, business and home phone number, and present 0r last known home address,

                      as well as employer   and business address;


          (b)         When      used in reference t0 a public or private corporation, governmental                         entity,


                      "identify" 0r "identiﬁcation"      means       t0 state    its   full   name, present 0r     last   known

                      business 0r operating address, the           name of its   chief executive ofﬁcer, and the               name

                      and position 0f any individual connected with such                  entity 0r organization      who       has


                      knowledge 0f the information requested 0r Who has been a party                                      t0    any

                      communication involving the subj ect matter 0f this lawsuit or                arbitration;
Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 11 of 29Electronically Submitted
                                                                            9/13/2019 4:02 PM
                                                                                                               Hidalgo County Clerk
                                                                                                   Accepted     by: Ester   Espinoza
                                            CL_1 9-4967_E

   (c)    When used with respect t0 a document,          "identify" or "identiﬁcation"        means to    state its



          date, author, subject 0r substance, all recipients thereof, the type               0f documents,      its



          present location, and the identify of each of              its   present custodians.       In lieu of


          identiﬁcation 0f a document,        you may   attach a   copy 0f such document t0        its   answer;


   (d)    When used With respect t0         an event, "identify" or "identiﬁcation" means to include:


          (1)     A detailed description of the event or allegation at issue;

          (2)     The     date or dates   0n Which such event occurred,       or, if the   date or dates are not


                  known, then the time period involved             in the events giving rise 0r relating t0


                  the allegations;


          (3)     The name,      address,    phone numbers and       afﬁliation 0f all persons involved in


                  the event 0r allegations; and


          (4)     The     date, author, addressee 0r recipient        and any type 0f document or any


                  document      relating t0 0r concerning such event 0r allegation.


   (e)    When used in reference t0         an expert, "identify" or "identiﬁcation" means to            state that


          expert's full   name, phone number, and present or          last   known   address, employer        and

          business address, educational history, employment history, academic or professional


          honors 0r awards, degrees, achievements,             treatises,     articles, papers, journals,       or


          similar subject matter prepared, authored (or co-authored)               by such     expert,   whether


          published 0r no, and/or other matters 0f distinction.              In lieu 0f the above,       you may

          provide a current resume 0r curriculum Vitae that substantially provides the requested


          information.


   "Person" means any natural person, governmental agency, corporate entity, proprietorship,


  partnership, corporation, and/or        any other form of organization 0r association.
     Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 12 of 29Electronically Submitted
                                                                                 9/13/2019 4:02 PM
                                                                                                        Hidal o   County Clerk
                                                                                             Accepted   by:   ster   Espinoza
                                              CL-19-4967-E

4.      "Communication“ means any document,           oral statement,   meeting or conference, formal or


        informal, at any time or place, and under any circumstance whatsoever,      whereby information

        of any kind was transmitted in any manner whatsoever.


                                          Respectfully submitted,


                                          LAW OFFICE OF BOBBY GARCIA, P.C.
                                          P.O.   Box 5729
                                          McAllen, Texas 78502
                                          Telephone:   (956) 668-7400
                                          Facsimile:   (956) 668-7500
                                          E-Service email:        tgarciaéﬂbobbvgarciacom




                                          BOBBY GARCIA
                                          Texas SBN: 07645210
                                          New York SBN: 5387485
                                          ATTORNEY FOR PLAINTIFF

                                     CERTIFICATE OF SERVICE

        I   hereby certify that 0n the date the Plaintiffs’ Original Petition was ﬁled, a true and correct
copy 0f the foregoing    Interrogatories were forwarded to Defendant together with Plaintiffs’ Original
Petition. Please see the return   of service ofprocess for dates of service ofthese Interrogatories on the
above-referenced Defendant.




                                          BOBBY GARCIA
    Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 13 of 29Electronically Submitted
                                                                                9/13/2019 4:02 PM
                                                                                                                         Hidalgo County Clerk
                                                                                                              Accepted   by: Ester   Espinoza
                                                    CL_1 9-4967_E

                                            INTERROGATORIES

INTERROGATORY NO. 1:
Please state whether there      is   any reservation 0f rights      letter   and/or “non-waiver” agreement under
Which this action is being defended.             If so, please describe in detail the nature     of the document(s)
and its (their) contents.

ANSWER:
INTERROGATORY NO. 2:
Please describe in your   own words how the            collision in question occurred      and   state   what the claim
0r contention of the Defendant Will be regarding any cause 0r contributing cause 0f the collision,
including a statement, of the facts or information             upon which      this contention is based.


ANSWER:
INTERROGATORY NO. 3:
Please state the name, address and telephone               number 0f each and every person,       other than experts,
who   has knowledge of relevant facts concerning this cause of action.


ANSWER:
INTERROGATORY NO. 4:
In reference t0 Interrogatory No. 3, please give a brief description of the facts                    known by each
person speciﬁed above regarding           this   cause 0f action.


ANSWER:
INTERROGATORY NO. 5:
Please state the name, address, telephone          number and area 0f expertise 0f each expert Defendant
intends to call to testify at   trial   on behalf 0f the Defendant.

ANSWER:
INTERROGATORY NO. 6:
Please state the name, address, and telephone  number of each and every expert With whom the
Defendant has consulted who will not testify in this cause, but Whose work product, opinions 0r
mental impressions form the basis, 0r part of the basis, of any opinion of any expert who will be
called to testify at the trial of this cause.


ANSWER:
INTERROGATORY NO. 7:
With respect   t0 Interrogatory         N0. 5 and     6,   please identify said experts, including their name,
address and telephone     number        as well as the subject matter          on which the expert       is   expected to
testify, themental impressions and opinions held by the expert and the facts known to the expert,
(regardless of when the factual information was acquired), Which relate t0 0r form the basis 0f the
mental impressions and opinions held by the expert.
      Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 14 of 29Electronically Submitted
                                                                                  9/13/2019 4:02 PM
                                                                                                                         Hidalgo County Clerk
                                                                                                              Accepted    by: Ester   Espinoza
                                                        CL_1 9-4967_E

ANSWER:
INTERROGATORY NO. 8:
Please state whether or not the Defendant has a copy of any statement which Plaintiff has
previously made concerning this action 0r its subject matter which is in the Defendant’s
possession, custody or control.


For the purposes 0fthis Interrogatory, a statement previously made is (1) a written statement signed
or otherwise adopted 0r approved by the person making it, or (2) a stenographic, mechanical,
electrical, 0r other recording, 0r a transcription thereof, which is a substantially verbatim recital or
an oral statement by the person making                 it   and contemporaneously recorded.

ANSWER:
INTERROGATORY NO. 9:
Please state the name, address and telephone                number 0f the person answering these          Interrogatories
and Whether you are authorized                t0   answer them on behalf of the Defendant.

ANSWER:
INTERROGATORY NO. 10:
Please state the facts on which you base any contention that the Plaintiffs                    is   contributory 0r
comparatively negligent regarding the collision of September 22, 2017                     made       the basis 0f this
cause 0f action.


ANSWER:
INTERROGATORY NO.                       11:
Please identify by name, address and phone                    number each person Who;

          a.         Acted as a claims adjuster on the ﬁle 0f the          Plaintiffs;   and

          b.         Each claims supervisor or other employee 0f Defendant, State Farm Mutual
                     Automobile Insurance Company, who was consulted concerning 0r worked on                             the
                     claim of the       Plaintiffs.


ANSWER:

INTERROGATORY NO.                       12:
Please state the date upon which you received the Notice of Claim from the Plaintiffs.


ANSWER:

INTERROGATORY NO. 13:
Please provide a       list   stating   name, address and telephone number of all witnesses you will               call at

the   trial   of this cause.
  Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 15 of 29Electronically Submitted
                                                                              9/13/2019 4:02 PM
                                                                                    Hidalgo County Clerk
                                                                         Accepted   by: Ester   Espinoza
                                  CL_1 9-4967_E

ANSWER:
    Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 16 of 29Electronically Submitted
                                                                                9/13/2019 4:02 PM
                                                                                                                      Hidalgo County Clerk
                                                                                                      Accepted         by: Ester   Espinoza
                                                     CL_1 9-4967_E

THE STATE OF TEXAS                  §
                                    §          AFFIDAVIT
COUNTY 0F                           §




          BEFORE ME,         the undersigned Notary Public in and for the State 0f Texas,                 0n   this   day

personally appeared                                  ,
                                                         known t0 me t0 be the person Whose name     is   subscribed


hereto,   Who      being ﬁrst duly sworn in the manner provided by law, 0n oath stated as follows:


          1.   My name is                                 I am over the age 0f eighteen (18) years, have
                                                            .




               personal knowledge       of,   and   am competent to testify t0 the facts set forth herein.

          2.   Ihave read the above interrogatories the answers are true and correct t0 the best 0f
               my knowledge.




          SWORN TO AND SUBSCRIBED                           before me, the undersigned authority, by the said


                              0n the                      day 0f                ,
                                                                                    2019, t0 certify Which witness


my hand and seal 0f ofﬁce.




                                                           Notary Public in and for the State 0f Texas
      Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 17 of 29Electronically Submitted
                                                                                  9/13/2019 4:02 PM
                                                                                                                         Hidalgo County Clerk
                                                                                                              Accepted   by: Ester   Espinoza
                                                        CL_1 9-4967_E

                                            CAUSE NO.
JOSEFINA BALBOA, INDIVIDUALLY AND                                     §         IN   THE COUNTY COURT
AS NEXT FRIEND OF M.B., M.B., MINORS,                                 §
AND RICARDO BALBOA II, INDIVIDUALLY,                                  §
Plaintiﬁfv                                                            §
                                                                      §
VS.                                                                   §         AT LAW NO.
                                                                      §
STATE FARM MUTUAL AUTOMOBILE                                          §
INSURANCE COMPANY,                                                    §         HIDALGO COUNTY, TEXAS
Defendant

             PLAINTIFF JOSEFINA BALBOA’S, INDIVIDUALLY, FIRST SET OF
               REQUEST FOR PRODUCTION TO DEFENDANT, STATE FARM
                   MUTUAL AUTOMOBILE INSURANCE COMPANY
T0:       Defendant, State Farm Mutual Automobile Insurance Company, c/o Corporation Service
                                 7th                                      Texas 78701.
          Company, 21 1E.              Street, Suite 620., Austin,


          COMES NOW Plaintiff, JOSEFINA BALBOA, in the above-styled and numbered cause

and ﬁles these Requests pursuant            to   Rule 196 0f the Texas Rules 0f Civil Procedure, and             Plaintiffs


require that Responses to the            same be ﬁled n0      later   than ﬁfty (50) days after the date 0f service


hereof.


          Plaintiff designates the         manner 0f discovery            t0   be by Defendant providing       Plaintiffs’



attorney With a photocopy or duplicate of each of the designated documents, records, or tangible


things in Defendant's possession, custody, or control, or                  by making    the designated items available


for inspection, sampling, testing, photographing and/or copying at the ofﬁce ofPlaintiffs’ attorney.


If the requested    documents, records, 0r tangible things cannot readily be copied, produced, and


delivered     t0   Plaintiffs’     attorneys,      or    made   available        for   inspection,   sampling,    testing,


photographing, and/or copying               at the      ofﬁce 0f   Plaintiffs’    attorney, Plaintiff   is   agreeable t0


conducting discovery in the ofﬁce 0f Defendant's counsel 0r Defendant's premises 0r obtaining


delivery there from.        Plaintiff will return Defendant's photographs, movies, Videotapes,                         and

tangible unduplicated items to Defendant as requested                     by Defendant.
    Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 18 of 29Electronically Submitted
                                                                                9/13/2019 4:02 PM
                                                                                                                        Hidalgo County Clerk
                                                                                                             Accepted   by: Ester   Espinoza
                                                     CL_1 9-4967_E

       Plaintiffs designate ﬁfty (50)         days after the date of service 0f these Requests for Discovery


and Production as the date        to obtain custody     of such items. Pursuant t0 Rule 196, Texas Rules of


Civil Procedure, these Requests for Production and Discovery are continuing in nature and require


supplementation as soon as           is practical,   but in n0 event less than thirty (30) days prior to the


beginning 0f trial, and speciﬁcally include supplementation regarding expert Witnesses, and expert


Witnesses' reports, physical models, compilations of data, photographs or Videos, and other


materials that have been prepared by, relied upon, reviewed by, or used                    by an   expert.


                                    DEFINITIONS         AND INSTRUCTIONS
       A.          As used     herein, the term "you      ,
                                                              your", 0r "Defendant" shall          mean      State   Farm

Mutual Automobile Insurance Company                     as well as   your attorneys, agents, employees, and             all



other natural persons 0r business 0r legal entities acting, 0r purporting t0 act, for 0r 0n your behalf


whether authorized to do so or         not.


       B.          When used herein       "Plaintiff"   means   Plaintiff   named      in this cause 0f action.


        C.         When used herein      "incident" 0r "occurrence" or         mean the     incident,   which occurred

0n September 22, 2017,          as described in Plaintiffs’ Original Petition.


       D. The term "document" or "documents" shall                   mean   all   writings, correspondence records,


papers, books, treatises, publications, accounts, drawings, graphs, graphics, charts, movies,


photographs, written or electronically recorded 0r compiled notes, test results, or memoranda,


audio tape recordings, and Video tape recordings 0f every kind, source, and authorship, both


originals   and   all   non-identical copies thereof, together with      all   attachments and appendices, which


are in your possession, custody, or control, 0r          known by you t0          exist, irrespective   of Whether such


was intended for 0r transmitted internally by you, 0r intended for 0r transmitted t0 any other person

or entity, including without limitation any government agency, department, administrative agency,


0r private entity or person.       The term   shall include handwritten, typewritten, printed, photocopied,
      Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 19 of 29Electronically Submitted
                                                                                  9/13/2019 4:02 PM
                                                                                                                       Hidalgo County Clerk
                                                                                                            Accepted   by: Ester   Espinoza
                                                 CL_1 9-4967_E

photographic, electronically recorded, or graphic matter.                 It   shall also include   communications in


words, symbols, pictures, audio recordings, ﬁlms/movies, Videotapes, and information stored                            in,



or accessible through, computers or other electronic information storage 0r retrieval systems,


together with the codes and/or            programming       instructions         and other materials necessary         to


understand and use such systems.


         Further, t0 the extent that the information requested hereinafter exists Within a computer,


computer      retrieval system,    computer recorded medium 0r other electronically recorded method


you   are requested t0 reduce the information t0 paper copy.


         E.    The term "Person"      shall include individuals, associations, partnerships, corporations,


and any other type of       entity or institution    whether formed for business purposes 0r any other


purposes.


         F.    Unless deﬁned otherwise in an individual Interrogatory 0r Request for Production


"Identify", "Identity", or "Identiﬁcation"       have the following meanings:

         1.       When used in reference to a       m,       "identify", "identity", or "identiﬁcation"           means

                  to state his/her full   name, present 0r        last   known    residence address, present 0r last


                  known business       address, and residence and business telephone numbers.


         2.       When    used in reference      to a public or private corporation,             governmental      entity,


                  partnership, association, or anV other business entity, "identi                     ",   "identitY ", or


                  "identiﬁcation"     means   to state its full   name, present 0r      last   known business    address


                  0r operating address, the     name 0f its   chief executive ofﬁcer and telephone number.



         3.       When    used in reference to a document, "identify", "identity", or "identiﬁcation"


                  shall include a statement     0f the following:


                  (a) the title,   heading, 0r caption, if any, 0r such document; and


                  (b) the   identifying numbers, letters, 0r combination thereof, if any,                        and the
Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 20 of 29Electronically Submitted
                                                                            9/13/2019 4:02 PM
                                                                                                                   Hidalgo County Clerk
                                                                                                        Accepted    by: Ester   Espinoza
                                                  CL_1 9-4967_E

         signiﬁcance or meaning 0f such numbers,                            letters,   0r combination thereof, if


         necessary, t0 an understanding of the document and evaluation of any claim 0f


         protection from discovery; and


         (c) the date      appearing 0n such document; and                if n0 date   appears thereon, the answer


         shall so state     and     shall give the date 0r        approximate date on Which such document


         was prepared; and

         (d) the      number 0f pages and             the general nature 0f description 0f such           document

         (i.e.,   whether   it is   a   letter,   memorandum, minutes 0f a meeting,           etc.)   With sufﬁcient


         particularity so as t0 enable such                 document   to   be precisely identiﬁed; and


         (e) the      name and      capacity of the person          who     signed such document; if      it   was not

         signed, the answer shall s0 state and shall give the                     name 0f the person     0r persons


         who prepared        it;   and


          (f)   the   name and      capacity 0f the person t0          whom       such document was addressed


         and the name and capacity of such persons, other than such addressee, to                               Whom

         such document, or a copy thereof, was sent; and


         (g) the physical location                  of the document and the name 0f              its   custodian or


         custodians.


         When      used in reference              t0 a statement, "identify", "identity", 0r "identiﬁcation"


         means        the following:


         (a) the identity          0f the person          who made   the statement, the person         Who     took or


         recorded the statement, and                all   persons present during the making 0f the statement;


         and


         (b) the date, location,              and method by which the statement was taken and/or

         recorded; and
     Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 21 of 29Electronically Submitted
                                                                                 9/13/2019 4:02 PM
                                                                                                                                              Hidalgo County Clerk
                                                                                                                             Accepted         by: Ester   Espinoza
                                                              CL_1 9-4967_E

                       (c) the identity          0f the person or persons          who     has present or   last   known possession,

                       custody, 0r control 0f the statement.


           G. If any document Which would be responsive t0 any interrogatory herein was, but                                             is   n0

longer, in your possession 0r subject t0 your control, 0r                            is    no longer    in existence, identify each


document, in the manner deﬁned hereinabove, and by additionally stating Whether                                        it is   missing 0r


lost, it   has been destroyed,             it   has been transferred voluntarily t0 others, 0r                it   has been otherwise


disposed        0f,   and   in   each instance in Which         it   has been destroyed, transferred, or disposed                  0f:



           1.          Explain the circumstances surrounding such disposition; and


           2.          Identify the persons(s) directing or authorizing                      its   destruction 0r transfer; and


           3.          The       date(s)   of such direction or authorization; and


           4.          Whether the document                 (0r copies) are        still   in existence,    and    if so, identify the



                       custodians(s) and           its   (or their) present locations(s).


           H. "Expert" means any expert who                     is   expected t0 testify       at trial, either in   your case in chief

or rebuttal,      by deposition or              live testimony,      and any expert         Who    has been informally consulted,


retained, or specially             employed        in anticipation      0f litigation 0r preparation for           trial,   but   who     will


not be called t0 testify,            Whose opinions          or impressions, including any documents, tangible things,


test results, factual observations, data, or                  work product containing such impressions and                        opinions,


have been reviewed by a testifying expert.


           I.    "Control"        means Within your possession, custody, or control and includes constructive

possession as long as you, your attorneys, agents, or representatives, whether natural persons 0r


business 0r legal entities, have superior right t0 compel the production from any third party,


Whether natural persons 0r business 0r legal                           entities,   and including any agency, authority, 0r

representative.
    Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 22 of 29Electronically Submitted
                                                                                9/13/2019 4:02 PM
                                                                                                     Hidal o   County Clerk
                                                                                          Accepted   by:   ster   Espinoza
                                           CL-1 9-4967-E

                                       Respectfully submitted,


                                       LAW OFFICE OF BOBBY GARCIA, P.C.
                                       P.O. Box 5729
                                       McAllen, Texas 78502
                                       Telephone:    (956) 668-7400
                                       Facsimile:    (956) 668-7500
                                       E-Service email:        t2arcia@bobbvgarcia.com




                                       BOBBY GARCIA
                                       Texas SBN: 07645210
                                       New York SBN: 5387485
                                       ATTORNEY FOR PLAINTIFFS

                                  CERTIFICATE OF SERVICE




                                         é
       I hereby certify that on the date the Plaintiffs’ Original Petition was ﬁled, a true and correct
copy 0f the foregoing Requests for Production were forwarded t0 Defendant together with Plaintiffs’
Original Petition. Please see the return 0f service ofprocess for dates 0f service 0fthese Requests for
Production on the above-referenced Defendant.




                                       BOBBY GARCIA
      Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 23 of 29Electronically Submitted
                                                                                  9/13/2019 4:02 PM
                                                                                                      Hidalgo County Clerk
                                                                                           Accepted   by: Ester   Espinoza
                                              CL_1 9-4967_E

                                    REQUEST FOR PRODUCTION

REQUEST FOR PRODUCTION NO.                    1:

Any    insurance agreements, including      all   primary and excess carrier policies, under which any
person 0r entity carrying 0n an insurance business          may be liable t0 satisfy part 0r all of the
judgment Which may be rendered in this action or to indemnify or reimburse for payments made
to satisfy the judgment or defend this action, as well as any documents that show any policy
defense being asserted by said carrier.


RESPONSE:

REQUEST FOR PRODUCTION NO. 2:
A complete certiﬁed copy of any and all    insurance policies insuring Joseﬁna Balboa, for
Uninsured Motorist Bodily Injury resulting from motor vehicle collision Which was in effect
September 22, 2017.

RESPONSE:

REQUEST FOR PRODUCTION NO. 3:
A complete certiﬁed copy 0f Joseﬁna Balboa’s insurance policy number 2634046-112-53B003               0r
any other policy    in effect   September 22, 2017.


RESPONSE:

REQUEST FOR PRODUCTION NO. 4:
A11 photographs of Which Defendant has knowledge, either directly or indirectly, or Within the
knowledge 0f Defendant’s attorney, 0f any object relevant t0 this lawsuit, including, but not limited
to,any photographs 0f the scene 0f the occurrence made the basis of this lawsuit or 0f any other
fact relevant toany issue in this lawsuit. This request includes photographs of the vehicles
and/or parties in the incident made the basis of this lawsuit. This request also refers t0 any
Videotapes 0r motion pictures as well as still photographs.


RESPONSE:

REQUEST FOR PRODUCTION NO. 5:
A11 statements or documents of any kind obtained from the Plaintiffs or other documentary
information obtained through any authorizations signed by the Plaintiffs.


RESPONSE:

REQUEST FOR PRODUCTION NO. 6:
A11 documents that     show the identity 0f any Witness to the occurrence made the basis 0fthis lawsuit
or any other person With knowledge of relevant facts concerning the occurrence       made the basis of
this lawsuit, the   events leading up t0 it, 0r any damages allegedly sustained by the Plaintiffs.


RESPONSE:
    Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 24 of 29Electronically Submitted
                                                                                9/13/2019 4:02 PM
                                                                                                               Hidalgo County Clerk
                                                                                                    Accepted   by: Ester   Espinoza
                                                 CL_1 9-4967_E

REQUEST FOR PRODUCTION NO. 7:
A11 documents 0r reports t0 which Defendant 0r Defendant’s attorneys have access that have been
made by any person who may be          called   upon   to offer   any expert opinion   in this cause.


RESPONSE:

REQUEST FOR PRODUCTION NO. 8:
A11 maps, surveys, diagrams or other documents that           show the scene of the occurrence made            the
basis 0f this lawsuit other than those prepared        by Defendant’s attorneys.

RESPONSE:

REQUEST FOR PRODUCTION NO. 9:
Copies 0f any and all reports 0r documents prepared by each and every expert With whom
Defendant has consulted Who Will not testify in this cause but whose work product 0r opinions
form the basis, or part of the basis, of any opinion of any expert whom Defendant Will call t0 testify
at the trial   of this cause.


RESPONSE:

REQUEST FOR PRODUCTION NO.                       10:
A11 maps, surveys, diagrams 0r other documents that               show   the scene of the occurrence    made   the
basis 0f this lawsuit other than those prepared        by Defendant’s attorneys.

RESPONSE:

REQUEST FOR PRODUCTION NO.                       11:

A11 documents that       show   the   damage   any of the vehicles involved in this cause 0f action,
                                                to
including, but not limited to,    any estimates 0r bills for repair of the vehicles involved.

RESPONSE:

REQUEST FOR PRODUCTION NO.                       12:

A11 records, recordings, ﬁlms, Video tapes, 0r other tangible records 0f any kind whatsoever
concerning any testing related t0 this lawsuit about which Defendant 0r Defendant’s attorneys are
aware, unless they were made by an expert Who will not be called as a witness in this lawsuit and
Whose opinions and impressions         Will not have   been reviewed by an expert who may          testify in this
case.


RESPONSE:

REQUEST FOR PRODUCTION NO.                       13:
Copies 0f any written, verbal, 0r any other kind 0f statement, of Plaintiffs relevant t0 the
occurrence Which forms the basis 0f this lawsuit.
    Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 25 of 29Electronically Submitted
                                                                                9/13/2019 4:02 PM
                                                                                                           Hidalgo County Clerk
                                                                                                Accepted   by: Ester   Espinoza
                                                   CL_1 9-4967_E

RESPONSE:

REQUEST FOR PRODUCTION NO.                         14:

Any   statements        made by persons
                                    not a party to this suit, either written, recorded 0r verbal or
otherwise, in the possession 0f the Defendant 0r Defendant’s attorneys which are relevant t0 the
subj ect matter 0f this lawsuit 0r pertains 0r relates in    any way to the incident which forms the basis
of this lawsuit.


RESPONSE:

REQUEST FOR PRODUCTION NO.                         15:

Any tangible       items other than documents which relate t0 the incident which forms the basis of this
lawsuit in the Defendant’s possession 0r subj ect t0 the Defendant’s control.


RESPONSE:

REQUEST FOR PRODUCTION NO. 16:
A copy 0f all documents Which were originally prepared by    or at the request of the Plaintiffs 0r
any agent of the                              of the Defendant 0r the Defendant’s attorney that
                         Plaintiffs in the possession
support 0r relate t0 any contention made by the Defendant’s in this matter.


RESPONSE:

REQUEST FOR PRODUCTION NO.                         17:

Any and      all   regulations, standards, codes 0r governmental or industry requirements        Which the
Defendant alleges         Plaintiffs violated   which the Defendant   alleges t0 be applicable in connection
With the allegation that Plaintiffs were negligent, which negligence proximately caused, in Whole
0r in part, the    damages alleged     in this lawsuit.


RESPONSE:

REQUEST FOR PRODUCTION NO.                         18:

Each and every document, photograph, 0r tangible item of any description upon which the
Defendant Will rely in support 0f the Defendant’s allegation that Plaintiffs were negligent in any
way, which negligence the Defendant alleges proximately caused, in Whole or in part, the damages
alleged in this lawsuit, or which purports to evidence any such alleged negligence.


RESPONSE:

REQUEST FOR PRODUCTION NO.                         19:
With regard        t0   each Witness   Who may     give testimony as an expert witness on behalf 0f the
Defendant, please provide:


        a.          True, correct and legible copies of all reports, factual observations, tests, supporting
                    data, calculations, photographs, Videotapes,      metal impressions, and opinions;
    Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 26 of 29Electronically Submitted
                                                                                9/13/2019 4:02 PM
                                                                                                                    Hidalgo County Clerk
                                                                                                       Accepted     by: Ester   Espinoza
                                                  CL-1 9-4967-E

         b.    His/her curriculum Vitae (0r “C.V.”);


         c.    A11 correspondence, documents and/or written information or photographs 0r
               Videotape provided t0 each such expert by Defendant, Defendant’s attorney 0r
               anyone     else relating to this matter;


         d.    Request is made for all information in categories a—d with respect t0 each consulting
               expert    Whose work has been reviewed         in   whole 0r   in part   by a   testifying expert.


RESPONSE:

REQUEST FOR PRODUCTION NO. 20:
In the event that Defendant’s expert witnesses have not t0 date              made    a written report, Plaintiffs
request that the factual observations, metal impressions, test results, surveys, supporting data and
opinions 0f such experts be reduced t0 tangible form and produced in accordance With this request.


RESPONSE:

REQUEST FOR PRODUCTION NO. 21:
Please produce   all   fee arrangements      and agreements between Defendant, State Farm Mutual
Automobile Insurance Company and              all persons identiﬁed as expert witnesses on your behalf.



RESPONSE:

REQUEST FOR PRODUCTION NO. 22:
Please produce   all   invoices, statements or other       documents reﬂecting          all   charges to Defendant
State   Farm Mutual Automobile Insurance Company                   of persons identiﬁed as expert witnesses
and which identify      all   payments by Defendant State          Farm Mutual Automobile Insurance
Company t0    such expert Witnesses.


RESPONSE:

REQUEST FOR PRODUCTION NO. 23:
A11 documents or reports to Which         you or your attorney have access        that   have been made by any
person   who may be    called   upon   t0 offer   any expert opinion   in this cause.


RESPONSE:


REQUEST FOR PRODUCTION NO. 24:
Produce any exhibits Which you         may offer into   evidence   at the   time 0f trial.


RESPONSE:
      Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 27 of 29Electronically Submitted
                                                                                  9/13/2019 4:02 PM
                                                                                                                     Hidalgo County Clerk
                                                                                                          Accepted   by: Ester   Espinoza
                                                    CL_1 9-4967_E

                                           CAUSE NO.
JOSEFINA BALBOA, INDIVIDUALLY AND                                  §       IN   THE COUNTY COURT
AS NEXT FRIEND OF M.B., M.B., MINORS,                              §
AND RICARDO BALBOA II, INDIVIDUALLY,                               §
Plaintiﬁfv                                                                 §
VS.                                                                §       AT LAW NO.
                                                                   §
STATE FARM MUTUAL AUTOMOBILE                                       §
INSURANCE COMPANY                                                  §       HIDALGO COUNTY, TEXAS
Defendant

PLAINTIFF JOSEFINA BALBOA’S, INDIVIDUALLY, REQUEST FOR ADMISSIONS
TO DEFENDANT, STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY

T0:      Defendant, State Farm Mutual Automobile Insurance Company, c/o Corporation Service
         Company, 211 E. 7th Street, Suite 620, Austin, Texas 78701.

         COMES NOW Joseﬁna Balboa,                  Plaintiff in the   above styled and numbered cause, through


her attorney 0f record and pursuant t0 Rule 198 0f the Texas Rules 0f Civil Procedure propounds the


attached request for admissions to be answered              by the Defendant within ﬁfty       (50) days of the service


0f these requests for admissions.


         Your attention      is   called t0 the following important provisions 0f Rule 198 0f the Texas Rules


0f Civil Procedure regarding admissions and             their answers:


         1.   You   shall   answer each admission separately and          fully   under oath, and your answers Will


be ﬁled in the papers of this cause.


         2.   These requests for admissions         shall   be signed by the party   to   whom they are directed.

         3.   To the   extent possible, the requests for admissions are to be answered in spaces provided.


         4.   Your   attorney in this case    is   not to sign or swear t0 the answers you have         made   t0 these


requests for admission.
    Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 28 of 29Electronically Submitted
                                                                                9/13/2019 4:02 PM
                                                                                                      Hidal o   County Clerk
                                                                                           Accepted   by:   ster   Espinoza
                                           CL-1 9-4967-E

                                       Respectfully submitted,


                                       LAW OFFICE OF BOBBY GARCIA, P.C.
                                       P.O. Box 5729
                                       McAllen, Texas 78502
                                       Telephone:    (956) 668-7400
                                       Facsimile:    (956) 668-7500
                                        E-Service email:        tgarcia@bobbv2arcia.com




                                        BOBBY GARCIA
                                       Texas SBN: 07645210
                                       New York SBN: 5387485
                                       ATTORNEY FOR PLAINTIFFS

                                  CERTIFICATE OF SERVICE

        I hereby certify that 0n the date the Plaintiffs’ Original Petition was ﬁled, a true and correct




                                         é
copy of  the foregoing Request for Admissions were forwarded t0 Defendant together with Plaintiffs’
Original Petition. Please see the return of service ofprocess for dates of service 0fthese Requests for
Admissions on the above-referenced Defendant.




                                       BOBBY GARCIA
    Case 7:19-cv-00365 Document 1-4 Filed on 10/18/19 in TXSD Page 29 of 29Electronically Submitted
                                                                                9/13/2019 4:02 PM
                                                                                                            Hidalgo County Clerk
                                                                                                Accepted    by: Ester   Espinoza
                                              CL_1 9-4967_E

                                    REQUESTS FOR ADMISSIONS

REQUEST FOR ADMISSION NO. 1:

Admit that Plaintiffs   are entitled to all relief Which they seek.


ANSWER:

REQUEST FOR ADMISSION NO. 2:

Admit that Plaintiffs   are not negligent.


ANSWER:

REQUEST FOR ADMISSION NO. 3:

Admit   that the accident   made   the basis of this lawsuit did not arise   from any   acts 0r omissions   0f
Plaintiffs.



ANSWER:

REQUEST FOR ADMISSION NO. 4:

Admit that Plaintiffs’ damages     are in excess 0f $50,000.00.


ANSWER:

REQUEST FOR ADMISSION NO. 5:

Admit that Defendant was negligent       as stated in Plaintiffs’ Original Petition.


ANSWER:
